Citation Nr: 1624908	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-30 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to July 1946.

In December 2015, the Board remanded the issue in order to schedule an examination and to obtain treatment records.  Updated treatment records were obtained in January 2016 but the Veteran failed to report for an examination.   The Board finds that there has been substantial compliance with the December 2015 remand and no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his hearing issues began in 1945 due to noise exposure at the firing range.  These reports are credible and consistent with his service and the Board finds that he was exposed to acoustic trauma during service.

On the issue of a current disability, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A VA audiology examination from November 2006 demonstrates that the Veteran's auditory thresholds for his right and left ears were 40 decibels and 55 decibels, respectively, at a frequency of 3000 hertz.  Subsequent records show continuous treatment for hearing loss.  Thus, he has a current hearing loss disability for VA compensation purposes.

Next, on the issue of a relationship between service and current hearing loss (nexus), the Board finds that the Veteran's hearing loss disability is related to service.  Although the service treatment records do not show a diagnosis of or complaints for hearing loss in service, he stated in July 2009 and April 2010 that he reported to sick call for ringing in his ears.  In the April 2010 notice of disagreement, he theorized that there is no record of his complaints because he was working in the clinic at the time.  This explanation is consistent with his discharge document, which lists his military occupation as pharmacist's mate.  Consequently, his report of his symptoms during service is credible.

Additionally, November 2006 VA audiology records documented several "pertinent positives" for hearing loss that included military noise exposure from the firing range and tinnitus, which has been service-connected.  "Pertinent negatives" included occupational noise exposure, recreational noise exposure, recent or recurrent ear disease, vertigo, familial history of hearing loss, head trauma, difficulty with swallowing or speech, changes in taste or smell, prior use of amplication, and hypertension.  

The treating audiologist determined that the Veteran's "military noise exposure is more likely as not a contributing factor to his hearing impairment" and encouraged him to file for disability via a service representative.  This evidence weighs in the Veteran's favor on the issue of nexus. 

In sum, the Veteran had in-service noise exposure, has a current diagnosis of hearing loss, and medical evidence of a nexus between the two.  The Board thus finds that the current bilateral hearing loss was incurred in active service and service connection is warranted.  Because the Board is granting the benefit on appeal, a discussion of VA's duties to notify and assist in the development of the claim is not required.


ORDER

Service connection for bilateral sensorineural hearing loss is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


